                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LYNNARA WILSON,                            :
    Plaintiff,                             :       CIVIL ACTION
                                           :
       v.                                  :
                                           :
NANCY BERRYHILL,                           :       No. 18-4862
Acting Commissioner, Social Security       :
Administration,                            :
       Defendant.                          :

                                           ORDER

       AND NOW, on May 14, 2019, upon consideration of Plaintiff Lynnara Wilson’s Brief in

Support of her Request for Review (doc. 14-1) and the Commissioner’s Response (doc. 17), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for assignment to a new ALJ for a de

       novo hearing; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
